The Court-
at this term, being of opinion- that there-was. manifest error in the- decree of the chancellor in re-fusing to allow the defendant-,, /X R. Warfield, to amend, his answer agreeably to the-prayer of his petition filed in the cause for that purpose, and that he-was entitled to make.his election in the manner set fprth. in his petition—Decreed, that the decree of the chancellor be reversed, with. costs; and that-the partition in the proceedings .mentioned be and remain unaltered, and that;the. chancellor, pass an order giving leave to the, said II. R. Warfield to amend his answer, according . to the- prayer of his. said..getition; and, upon the.filing of the said amended answer, the.chancellor is directed.to pass an order directing proof to.be.taken of the value of the lands given. in. advancement to.¿he .said; II. R. Warfield, at the time when the same were .so,given;, and if upon such proof the land so advanced - shall ap, pear to have been of less value, than,the equal proportion of the said ¿X R. Warfield in the whole real . estate,. then,' that-the parties, among whom said partition was.made,. or-their legal representatives or assigns, shall be decreed to-, pay severally, to the said H.R. Warfield, such sum or sums of. money, as shall be sufficient to-.make his share of the said estate equal in value to one full seventh'part of tli,e.said, real, estate*. at- the time of the,, valuation already made by-the commissioner8’ That if, upon such .partition, so,made.as aforesaid, S. Thqmqs, hath received any,addition to ,the. advancement by, the..said .O. Jl. Warfield, inhis life-time, as mentioned in Ihe prpceeílings, then that the said S.-Thpmas pay to,the,said,.-XX R.„Wp/fiield,„such suiq ofrmoney as will be his just proportion,..ip reference to, such addition,so received by.him., And. that .the chancellor do, frqm time to time, pasg. all the necessary orde.rs, direction?. and ¡decrees, for carrying thisdecrec intp,,execution,,
Johnsoíí.j J. dissented.
DECREE REVERSED,1 &C».